 
[hsflarge.jpg]
 

 
Agreement
 
 
Execution version
   
Security agreement
     
Standard Gold Corp.
 
RMB Australia Holdings Limited
 
RMB Resources Inc.
         
david.walton@herbertsmithfreehills.com
 

 
 
 

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Contents
 
Table of contents

--------------------------------------------------------------------------------

 
1
Definitions and interpretations 
1

 
 
1.1
Definitions
1

 
1.2
Interpretation
1

 
2
Grant of security interest 
2

 
3
Authorization to file financing statements 
2

 
4
Other actions 
3

 
 
4.1
Promissory notes and tangible chattel paper
3

 
4.2
Deposit accounts
3

 
4.3
Investment property
4

 
4.4
Collateral in the possession of a bailee
4

 
4.5
Electronic chattel paper and transferable records
4

 
4.6
Letter-of-credit rights
5

 
4.7
Commercial tort claims
5

 
4.8
Other actions as to any and all Collateral
5

 
5
Relation to other security documents 
6

 
6
Representations and warranties concerning Debtor’s legal status 
6

 
7
Covenants concerning Debtor’s legal status 
6

 
8
Representations and warranties concerning Collateral, etc 
7

 
9
Covenants concerning Collateral, etc 
7

 
10
Insurance 
8

 
11
Collateral protection expenses; preservation of Collateral 
8

 
 
11.1
Expenses incurred by Secured Party
8

 
11.2
Secured Party's Obligations and duties
8

 
12
Securities and deposits 
9

 
13
Notification to account debtors and other persons obligated on Collateral 
9

 
14
Power of attorney 
9

 
 
14.1
Appointment of powers and Secured Party
9

 
14.2
Ratification by Debtor
10

 
14.3
No duty on Secured Party
10

 
 
 

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Contents
 
15
Rights and remedies 
10

 
16
Standards for exercising rights and remedies 
11

 
17
No waiver by Secured Party, etc 
12

 
18
Suretyship waivers by Debtor 
12

 
19
Marshalling 
12

 
20
Proceeds of dispositions 
13

 
21
Indemnity and expenses 
13

 
22
Continuing security interest 
14

 
23
Overdue amounts 
14

 
24
Governing law, consent to jurisdiction 
14

 
25
Waiver of jury trial 
15

 
26
Notices 
15

 
27
Miscellaneous 
16

 
 
 

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
The agreement
 
Security agreement

--------------------------------------------------------------------------------

 
Date ►December 10, 2012
 
Between the parties
 
Debtor
Standard Gold Corp.
a corporation existing under the laws of Nevada, United States of America of 897
Quail Run Drive, Grand Junction, CO 81505, United States of America
(Debtor)
Secured Party
RMB Australia Holdings Limited
ACN 003 201 214 of Level 13, 60 Castlereagh Street, Sydney, New South Wales
2000, Australia
(RMBAH, a Secured Party, and collectively with RMBR, the Secured Party)
Secured Party
RMB Resources Inc.
3500 S Wadsworth Blvd, Suite 405, Lakewood, Colorado 80235, United States of
America
(RMBR, a Secured Party, and collectively with RMBAH, the Secured Party)
Background
1      The Debtor has entered into a Facility Agreement (Facility Agreement)
with the Secured Party pursuant to which the Secured Party has agreed to make
loans to the Debtor in accordance with the terms of the Facility Agreement.
2      The parties have entered into the Facility Agreement for the purpose of
partially funding pre-development work and exploration programs relating to the
Bullfrog Gold Project located  120 miles NW of Las Vegas, Nevada and the Newsboy
Gold Project located 10 miles SW of Wickenburg, Arizona as well as for agreed
general corporate purposes.
3      It is a condition precedent to the Secured Party making any loans to the
Debtor under the Facility Agreement that the Debtor execute and deliver to the
Secured Party a security agreement in substantially the form hereof.
4      The Debtor wishes to grant a security interest in favor of the Secured
Party as herein provided.
The parties agree
in consideration of the promises contained herein and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 
 
1

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Operative part
 
1
Definitions and interpretations

--------------------------------------------------------------------------------



1.1
Definitions

 
(a)
All capitalized terms used herein without definitions shall have the meaning
given to them in the Facility Agreement.

 
(b)
All terms defined in the Uniform Commercial Code of Colorado (Colorado Revised
Statutes 4-9-101 et seq., the Code) and used herein shall have the same meanings
in this Agreement as specified in the Code. However, if a term is defined in
Article 9 of the Code differently than in another Article of the Code, the term
shall have the meaning specified in Article 9.

 
(c)
The term Default, as used herein, has the meaning ascribed to the term ‘Event of
Default’ in the Facility Agreement.

 
(d)
The term Obligations, as used herein, means all of the indebtedness, obligations
and liabilities of the Debtor and each other Transaction Party to the Secured
Party, individually or collectively, whether direct or indirect, joint or
several, absolute or contingent, due or to become due, now existing or hereafter
arising under or in respect of the Facility Agreement, or any other instruments
or agreements executed and delivered pursuant thereto or in connection
therewith, or this Agreement, and shall specifically include (1) the Secured
Moneys; and (2) all future advances made by the Secured Party for taxes, levies,
insurance and repairs to or maintenance of the Collateral.

 
(e)
The term Person, as used herein, means (1) an individual; and (2) a partnership,
corporation (including a business trust), joint stock company, limited liability
corporation or company, limited liability partnership, trust, unincorporated
association, joint venture or other entity formed under the laws of any
particular state for the purpose of conducting business, or any trustee,
receiver, custodian or similar official and/or a government or any political
subdivision or agency thereof.

 
(f)
The term Transaction Document, as used herein, means (1) this Agreement; (2) the
Facility Agreement; (3) each Transaction Document as defined in the Facility
Agreement; (4) any document which the Debtor and the Secured Party agree, now or
in the future, is a Transaction Document for the purposes of this Agreement; and
(5) any other agreement, instrument, or other document entered into, given or
executed under any of the foregoing, in each case as amended, restated or
otherwise modified from time to time.

 
1.2
Interpretation

 
(a)
Unless the context of this Agreement clearly requires otherwise, references to
the plural include the singular and to the singular include the plural, the part
includes the whole, the term ‘including’ is not limiting, and the term ‘or’ has,
except where otherwise indicated, the inclusive meaning represented by the
phrase ‘and/or.’ The words ‘hereof,’ ‘herein,’ ‘hereby,’ ‘hereunder,’ and other
similar terms in this Agreement refer to this Agreement as a whole and not
exclusively to any particular provision of this Agreement. Article, section,
subsection, exhibit, and schedule references are to this Agreement unless
otherwise specified. All of the exhibits or schedules attached to this Agreement
shall be deemed incorporated herein by reference. Any reference to any of the
following documents includes any and all alterations, amendments, restatements,
extensions, modifications, renewals, or supplements thereto or thereof, as
applicable: this Agreement, the Facility Agreement, or any of the other
Transaction Documents.

 
 
2

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(b)
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against the Secured Party or the Debtor, whether under any
rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by both of the parties and their respective counsel and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.

 
(c)
In the event of any direct conflict between the express terms and provisions of
this Agreement and of the Facility Agreement, the terms and provisions of the
Facility Agreement shall control.

 
2
Grant of security interest

--------------------------------------------------------------------------------



To secure the payment and performance in full of all of the Obligations, the
Debtor hereby grants to the Secured Party a security interest in and so pledges
and assigns to the Secured Party the following properties, assets and rights of
the Debtor, wherever located, whether now owned or hereafter acquired or
arising, and all additions and accessions thereto and all substitutions
therefore, and all proceeds and products thereof  (all of the same being
hereinafter called the Collateral): all personal and fixture property of every
kind and nature including without limitation all goods (including inventory,
equipment and any accessions thereto), instruments (including promissory notes),
documents, accounts, deposit accounts, chattel paper (whether tangible or
electronic), letter-of-credit rights (whether or not the letter of credit is
evidenced by a writing), commercial tort claims (whether pending now or arising
in the future), securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money,
insurance claims and proceeds, all general intangibles (including all payment
intangibles), and all as-extracted collateral. The Secured Party acknowledges
that the attachment of its security interest in any future or additional
commercial tort claim as original collateral is subject to the Debtor's
compliance with Section 4.7. The Collateral shall specifically include those
items specifically identified on Exhibit A attached hereto and by this reference
incorporated herein; provided, however, that the identification of specific
Collateral on Exhibit A shall not be construed to exclude any property, right or
interest not specifically identified on Exhibit A, including those hereafter
acquired, from inclusion in the Collateral secured hereby. The Collateral
excludes all property, assets and rights of the Debtor in relation to the
Klondike Project that includes the 64 unpatented mining claims and the
additional 100 claims the Company recently stated.  The Klondike Project is
located in the Alpha Mining District about 40 miles north of Eureka, Nevada.
 
3
Authorization to file financing statements

--------------------------------------------------------------------------------



The Debtor hereby irrevocably authorizes the Secured Party at any time and from
time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that:
 
(a)
indicate the Collateral:

 
 
(1)
as all assets of the Debtor or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the Code or the Uniform Commercial Code of any other such
jurisdiction; or

 
 
(2)
as being of an equal or lesser scope or with greater detail; and

 
 
3

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(b)
provide any other information required by Part 5 of Article 9 of the Code, or
the Uniform Commercial Code of any other such jurisdiction, for the sufficiency
or filing office acceptance of any financing statement or amendment, including:

 
 
(1)
whether the Debtor is an organization, the type of organization and any
organizational identification number issued to the Debtor; and

 
 
(2)
in the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral, a sufficient description of real property
to which the Collateral relates. The Debtor agrees to furnish any such
information to the Secured Party promptly upon the Secured Party's request. The
Debtor also ratifies its authorization for the Secured Party to have filed in
any Uniform Commercial Code jurisdiction any like initial financing statements
or amendments thereto if filed prior to the date hereof.

 
4
Other actions

--------------------------------------------------------------------------------



To further the attachment, perfection and first priority (subject only to
Permitted Encumbrances mandatorily preferred by law) of, and the ability of the
Secured Party to enforce, the Secured Party's security interest in the
Collateral, and without limitation on the Debtor's other obligations in this
Agreement, the Debtor agrees, in each case at the Debtor's expense, to take the
following actions with respect to the following Collateral.
 
4.1
Promissory notes and tangible chattel paper

 
If the Debtor shall at any time hold or acquire any promissory notes or tangible
chattel paper, the Debtor shall forthwith endorse, assign and deliver the
originals of the same to the Secured Party, accompanied by such instruments of
transfer or assignment duly executed in blank as the Secured Party may from time
to time specify.
 
4.2
Deposit accounts

 
(a)
For each deposit account that the Debtor at any time opens or maintains, the
Debtor shall, at the Secured Party's request and option, pursuant to an
agreement in form and substance satisfactory to the Secured Party, either:

 
 
(1)
cause the depositary bank to comply at any time with instructions from the
Secured Party to such depositary bank directing the disposition of funds from
time to time credited to such deposit account, without further consent of the
Debtor; or

 
 
(2)
arrange for the Secured Party to become the customer of the depositary bank with
respect to the deposit account, with the Debtor being permitted, only with the
consent of the Secured Party, to exercise rights to withdraw funds from such
deposit account.

 
(b)
The provisions of this Section 4.2 shall not apply to:

 
 
(1)
any deposit account for which the Debtor, the depositary bank and the Secured
Party have entered into a cash collateral agreement specially negotiated among
the Debtor, the depositary bank and the Secured Party for the specific purpose
set forth therein;

 
 
(2)
a deposit account for which the Secured Party is the depositary bank and is in
automatic control; and

 
 
4

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(3)
deposit accounts specially and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of the Debtor's
salaried employees.

 
4.3
Investment property

 
If the Debtor shall at any time hold or acquire any certificated securities, the
Debtor shall forthwith endorse, assign and deliver the same to the Secured
Party, accompanied by such instruments of transfer or assignment duly executed
in blank as the Secured Party may from time to time specify. If any securities
now or hereafter acquired by the Debtor are uncertificated and are issued to the
Debtor or its nominee directly by the issuer thereof, the Debtor shall
immediately notify the Secured Party thereof and, at the Secured Party's request
and option, pursuant to an agreement in form and substance satisfactory to the
Secured Party, either:
 
(a)
cause the issuer to agree to comply with instructions from the Secured Party as
to such securities, without further consent of the Debtor or such nominee; or

 
(b)
arrange for the Secured Party to become the registered owner of the securities.
If any securities, whether certificated or uncertificated, or other investment
property now or hereafter acquired by the Debtor are held by the Debtor or its
nominee through a securities intermediary or commodity intermediary, the Debtor
shall immediately notify the Secured Party thereof and, at the Secured Party's
request and option, pursuant to an agreement in form and substance satisfactory
to the Secured Party, either:

 
 
(1)
cause such securities intermediary or (as the case may be) commodity
intermediary to agree to comply with entitlement orders or other instructions
from the Secured Party to such securities intermediary as to such securities or
other investment property, or (as the case may be) to apply any value
distributed on account of any commodity contract as directed by the Secured
Party to such commodity intermediary, in each case without further consent of
the Debtor or such nominee; or

 
 
(2)
in the case of financial assets or other investment property held through a
securities intermediary, arrange for the Secured Party to become the entitlement
holder with respect to such investment property, with the Debtor being
permitted, only with the consent of the Secured Party, to exercise rights to
withdraw or otherwise deal with such investment property. The provisions of this
paragraph shall not apply to any financial assets credited to a securities
account for which the Secured Party is the securities intermediary.

 
4.4
Collateral in the possession of a bailee

 
If any Collateral is at any time in the possession of a bailee, the Debtor shall
promptly notify the Secured Party thereof and, at the Secured Party's request
and option, shall promptly obtain an acknowledgement from the bailee, in form
and substance satisfactory to the Secured Party, that the bailee holds such
Collateral for the benefit of the Secured Party, and that such bailee agrees to
comply, without further consent of the Debtor, with instructions from the
Secured Party as to such Collateral.
 
4.5
Electronic chattel paper and transferable records

 
(a)
If the Debtor at any time holds or acquires an interest in any electronic
chattel paper or any ‘transferable record’ (as that term is defined in Section
201 of the federal Electronic Signatures in Global and National Commerce Act, or
in Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction) the Debtor shall promptly notify the Secured Party
thereof and, at the request and option of the Secured Party, shall take such
action as the Secured Party may reasonably request to vest in the Secured Party
control, under Section 9-105 of the Code, of such electronic chattel paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case maybe, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record.

 
 
5

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(b)
The Secured Party agrees with the Debtor that the Secured Party will arrange,
pursuant to procedures satisfactory to the Secured Party and so long as such
procedures will not result in the Secured Party's loss of control, for the
Debtor to make alterations to the electronic chattel paper or transferable
record permitted under Section 9-105 of the Code or, as the case may be, Section
201 of the Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control to
make without loss of control, unless a Default has occurred and is continuing or
would occur after taking into account any action by the Debtor with respect to
such electronic chattel paper or transferable record.

 
4.6
Letter-of-credit rights

 
If the Debtor is at any time a beneficiary under a letter of credit, the Debtor
shall promptly notify the Secured Party thereof and, at the request and option
of the Secured Party, the Debtor shall, pursuant to an agreement in form and
substance satisfactory to the Secured Party, either:
 
(a)
arrange for the issuer and any confirmer or other nominated person of such
letter of credit to consent to an assignment to the Secured Party of the
proceeds of the letter of credit; or

 
(b)
arrange for the Secured Party to become the transferee beneficiary of the letter
of credit, with the Secured Party agreeing, in each case, that the proceeds of
the letter to credit are to be applied as provided in the Facility Agreement.

 
4.7
Commercial tort claims

 
If the Debtor shall at any time hold or acquire a commercial tort claim, the
Debtor shall immediately notify the Secured Party in a writing signed by the
Debtor of the particulars thereof and grant to the Secured Party in such writing
a security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Secured Party.
 
4.8
Other actions as to any and all Collateral

 
The Debtor further agrees, at the request and option of the Secured Party, to
take any and all other actions the Secured Party may determine to be necessary
or useful for the attachment, perfection and first priority (subject only to
Permitted Encumbrances mandatorily preferred by law) of, and the ability of the
Secured Party to enforce, the Secured Party's security interest in any and all
of the Collateral, including without limitation:
 
(a)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the Code, to the extent, if any, that the
Debtor's signature thereon is required therefore;

 
(b)
causing the Secured Party's name to be noted as secured party on any certificate
of title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the Secured Party to enforce, the
Secured Party's security interest in such Collateral;

 
(c)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Secured Party to
enforce, the Secured Party's security interest in such Collateral;

 
 
6

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(d)
obtaining governmental and other third party waivers, consents and approvals in
form and substance satisfactory to the Secured Party, including, without
limitation, any consent of any licensor, lessor or other person obligated on
Collateral;

 
(e)
obtaining waivers from mortgagees and landlords in form and substance
satisfactory to the Secured Party, and

 
(f)
taking all actions under any earlier versions of the Code or under any other
law, as reasonably determined by the Secured Party to be applicable in the Code
or the Uniform Commercial Code of any other jurisdiction, including any foreign
jurisdiction.

 
5
Relation to other security documents

--------------------------------------------------------------------------------



The provisions of this Agreement supplement the provisions of any real estate
mortgage granted by the Debtor to the Secured Party which secures the payment or
performance of any of the Obligations. Nothing contained in any such real estate
mortgage shall derogate from any of the rights or remedies of the Secured Party
hereunder. In addition to the provisions of this Agreement being so read and
construed with any such mortgage, the provisions of this Agreement shall be read
and construed with the other Security Documents referred to below in the manner
so indicated.
 
6
Representations and warranties concerning Debtor’s legal status

--------------------------------------------------------------------------------



The Debtor has previously or concurrently herewith delivered to the Secured
Party a certificate signed by the Debtor and entitled “Perfection Certificate”
(the Perfection Certificate). The Debtor represents and warrants to the Secured
Party as follows:
 
(a)
the Debtor's exact legal name is that indicated on the Perfection Certificate
and on the signature page hereof;

 
(b)
the Debtor is an organization of the type, and is organized in the jurisdiction
set forth in the Perfection Certificate;

 
(c)
the Perfection Certificate accurately sets forth the Debtor's organizational
identification number or accurately states that the Debtor has none;

 
(d)
the Perfection Certificate accurately sets forth the Debtor's place of business
or, if more than one, its chief executive office, as well as the Debtor's
mailing address, if different;

 
(e)
all other information set forth on the Perfection Certificate pertaining to the
Debtor is accurate and complete; and

 
(f)
that there has been no change in any information provided in the Perfection
Certificate since the date on which it was executed by the Debtor.

 
7
Covenants concerning Debtor’s legal status

--------------------------------------------------------------------------------



The Debtor covenants with the Secured Party as follows:
 
(a)
the Debtor will not change its name, its place of business or, if more than one,
chief executive office, or its mailing address or organizational identification
number if it has one without obtaining prior written consent from the Secured
Party, not to be unreasonably withheld or unduly delayed;

 
 
7

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(b)
if the Debtor does not have an organizational identification number and later
obtains one, the Debtor shall forthwith notify the Secured Party of such
organizational identification number; and

 
(c)
the Debtor will not change its type of organization, jurisdiction of
organization or other legal structure.

 
8
Representations and warranties concerning Collateral, etc

--------------------------------------------------------------------------------



The Debtor further represents and warrants to the Secured Party as follows:
 
(a)
the Debtor is the owner of or has other rights in or power to transfer the
Collateral, free from any right or claim of any person or any adverse lien,
security interest or other encumbrance, except for the security interest created
by this Agreement and other liens permitted by the Facility Agreement, if any;

 
(b)
none of the account debtors or other persons obligated on any of the Collateral
is a governmental authority covered by the Federal Assignment of Claims Act or
like federal, state or local statute or rule in respect of such Collateral;

 
(c)
the Debtor holds no commercial tort claim except as indicated on the Perfection
Certificate;

 
(d)
the Debtor has at all times operated its business in compliance with all
applicable provisions of the Federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances;

 
(e)
all other information set forth on the Perfection Certificate pertaining to the
Collateral is accurate and complete; and

 
(f)
there has been no change in any information provided in the Perfection
Certificate since the date on which it was executed by the Debtor.

 
9
Covenants concerning Collateral, etc

--------------------------------------------------------------------------------



The Debtor further covenants with the Secured Party as follows:
 
(a)
the Collateral, to the extent not delivered to the Secured Party pursuant to
Section 4, will be kept at those locations listed on the Perfection Certificate
and the Debtor will not remove the Collateral from such locations, without
providing at least 30 days prior written notice to the Secured Party;

 
(b)
except for the security interest herein granted and liens permitted by the
Facility Agreement, if any, the Debtor shall be the owner of or have other
rights in the Collateral free from any right or claim of any other person, lien,
security interest or other encumbrance, and the Debtor shall defend the same
against all claims and demands of all persons at any time claiming the same or
any interests therein adverse to the Secured Party;

 
(c)
the Debtor shall not pledge, mortgage or create, or suffer to exist any right of
any person in or claim by any person to the Collateral, or any security
interest, lien or encumbrance in the Collateral in favor of any person, other
than the Secured Party, except for liens permitted by the Facility Agreement, if
any;

 
 
8

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(d)
the Debtor will keep the Collateral in good order and repair and will not use
the same in violation of law or any policy of insurance thereon;

 
(e)
as provided in the Facility Agreement, the Debtor will permit the Secured Party,
or its designee, to inspect the Collateral at any reasonable time, wherever
located;

 
(f)
the Debtor will pay promptly when due all taxes, assessments, governmental
charges and levies upon the Collateral or incurred in connection with the use or
operation of such Collateral or incurred in connection with this Agreement;

 
(g)
the Debtor will continue to operate its business in compliance with all
applicable provisions of the Federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances; and

 
(h)
the Debtor will not Dispose, or offer to Dispose, of the Collateral or any
interest therein except for a Disposal (which is not a Disposal of a Project
Asset) of an asset which is a Permitted Disposal.

 
10
Insurance

--------------------------------------------------------------------------------



The Debtor will obtain and maintain with financially sound and reputable
insurers insurance of such types, in such amounts, and on such terms, as shall
be required by the Facility Agreement.
 
11
Collateral protection expenses; preservation of Collateral

--------------------------------------------------------------------------------



11.1
Expenses incurred by Secured Party

 
In the Secured Party's discretion, if the Debtor fails to do so, the Secured
Party may discharge taxes and other encumbrances at any time levied or placed on
any of the Collateral, maintain any of the Collateral, make repairs thereto, pay
any necessary filing fees or insurance premiums and incur any expense in
protecting, preserving or enforcing the Secured Party’s rights and remedies
under or in respect of any of the Obligations or any of the Collateral. The
Debtor agrees to reimburse the Secured Party on demand for all expenditures so
made, including reasonable attorneys’ fees and disbursements. The Secured Party
shall have no obligation to the Debtor to make any such expenditures, nor shall
the making thereof be construed as the waiver or cure of any Default.
 
11.2
Secured Party's Obligations and duties

 
Anything herein to the contrary notwithstanding, the Debtor shall remain
obligated and liable under each contract or agreement comprised in the
Collateral to be observed or performed by the Debtor thereunder. The Secured
Party shall not have any obligation or liability under any such contract or
agreement by reason of or arising out of this Agreement or the receipt by the
Secured Party of any payment relating to any of the Collateral, nor shall the
Secured Party be obligated in any manner to perform any of the obligations of
the Debtor under or pursuant to any such contract or agreement, to make inquiry
as to the nature or sufficiency of any payment received by the Secured Party in
respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Secured Party or to which the
Secured Party may be entitled at any time or times. The Secured Party's sole
duty with respect to the custody, safe keeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with such Collateral in the same manner as the Secured Party
deals with similar property for its own account.
 
 
9

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
12
Securities and deposits

--------------------------------------------------------------------------------



The Secured Party may at any time following and during the continuance of a
Default, at its option, transfer to itself or any nominee any securities
constituting Collateral, receive any income thereon and hold such income as
additional Collateral or apply it to the Obligations. Whether or not any
Obligations are due, the Secured Party may, following and during the continuance
of a Default, demand, sue for, collect, or make any settlement or compromise
which it deems desirable with respect to the Collateral. Regardless of the
adequacy of Collateral or any other security for the Obligations, any deposits
or other sums at any time credited by or due from the Secured Party to the
Debtor may at any time be applied to or set off against any of the Obligations
then due and owing.
 
13
Notification to account debtors and other persons obligated on Collateral

--------------------------------------------------------------------------------



If a Default shall have occurred and be continuing, the Debtor shall, at the
request and option of the Secured Party, notify account debtors and other
persons obligated on any of the Collateral of the security interest of the
Secured Party in any account, chattel paper, general intangible, instrument or
other Collateral and that payment thereof is to be made directly to the Secured
Party or to any financial institution designated by the Secured Party as the
Secured Party's agent therefor, and the Secured Party may itself, if a Default
shall have occurred and be continuing, without notice to or demand upon the
Debtor, so notify account debtors and other persons obligated on Collateral.
After the making of such a request or the giving of any such notification, the
Debtor shall hold any proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Debtor as trustee
for the Secured Party without commingling the same with other funds of the
Debtor and shall turn the same over to the Secured Party in the identical form
received, together with any necessary endorsements or assignments. The Secured
Party shall apply the proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Secured Party to
the Obligations, such proceeds to be immediately credited after final payment in
cash or other immediately available funds of the items giving rise to them.
 
14
Power of attorney

--------------------------------------------------------------------------------



14.1
Appointment of powers and Secured Party

 
The Debtor hereby irrevocably constitutes and appoints the Secured Party and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorneys-in-fact with full irrevocable power and authority in the place
and stead of the Debtor or in the Secured Party's own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be necessary or
useful to accomplish the purposes of this Agreement and, without limiting the
generality of the foregoing, hereby gives said attorneys the power and right, on
behalf of the Debtor, without notice to or assent by the Debtor, to do the
following:
 
 
10

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(a)
upon the occurrence and during the continuance of a Default, generally to sell,
transfer, pledge, make any agreement with respect to or otherwise dispose of or
deal with any of the Collateral in such manner as is consistent with the Code
and as fully and completely as though the Secured Party were the absolute owner
thereof for all purposes, and to do, at the Debtor's expense, at any time, or
from time to time, all acts and things which the Secured Party deems necessary
or useful to protect, preserve or realize upon the Collateral and the Secured
Party's security interest therein, in order to effect the intent of this
Agreement, all at least as fully and effectively as the Debtor might do,
including, without limitation;

 
 
(1)
the filing and prosecuting of registration and transfer applications with the
appropriate federal, state, local or other agencies or authorities with respect
to trademarks, copyrights and patentable inventions and processes;

 
 
(2)
upon written notice to the Debtor, the exercise of voting rights with respect to
voting securities, which rights may be exercised, if the Secured Party so
elects, with a view to causing the liquidation of assets of the issuer of any
such securities; and

 
 
(3)
the execution, delivery and recording, in connection with any sale or other
disposition of any Collateral, of the endorsements, assignments or other
instruments of conveyance or transfer with respect to such Collateral; and

 
(b)
to the extent that the Debtor's authorization given in Section 3 is not
sufficient, to file such financing statements with respect hereto, with or
without the Debtor's signature, or a photocopy of this Agreement in substitution
for a financing statement, as the Secured Party may deem appropriate and to
execute in the Debtor's name such financing statements and amendments thereto
and continuation statements which may require the Debtor's signature.

 
14.2
Ratification by Debtor

 
To the extent permitted by law, the Debtor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof. This power of
attorney is a power coupled with an interest and is irrevocable.
 
14.3
No duty on Secured Party

 
The powers conferred on the Secured Party hereunder are solely to protect its
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers. The Secured Party shall be accountable only for the amounts
that it actually receives as a result of the exercise of such powers, and
neither it nor any of its officers, directors, employees or agents shall be
responsible to the Debtor for any act or failure to act, except for the Secured
Party's own gross negligence or willful misconduct.
 
 
11

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
15
Rights and remedies

--------------------------------------------------------------------------------



If a Default shall have occurred and be continuing, the Secured Party, without
any other notice to or demand upon the Debtor, shall have in any jurisdiction in
which enforcement hereof is sought, in addition to all other rights and
remedies, the rights and remedies of a secured party under the Code and any
additional rights and remedies which may be provided to a secured party in any
jurisdiction in which Collateral is located, including, without limitation, the
right to take possession of the Collateral, and for that purpose the Secured
Party may, so far as the Debtor can give authority therefor, enter upon any
premises on which the Collateral may be situated and remove the same therefrom.
The Secured Party may in its discretion require the Debtor to assemble all or
any part of the Collateral at such location or locations (within the
jurisdictions) of the Debtor's principal office(s) or at such other locations as
the Secured Party may reasonably designate. Unless the Collateral is perishable
or threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Secured Party shall give to the Debtor at least 5
Business Days prior written notice of the time and place of any public sale of
Collateral or of the time after which any private sale or any other intended
disposition is to be made. The Debtor hereby acknowledges that 5 Business Days
prior written notice of such sale or sales shall be reasonable notice.  In
addition, the Debtor waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of the Secured Party's rights and
remedies hereunder, including, without limitation, its right following a Default
to take immediate possession of the Collateral and to exercise its rights and
remedies with respect thereto.
 
16
Standards for exercising rights and remedies

--------------------------------------------------------------------------------



To the extent that applicable law imposes duties on the Secured Party to
exercise remedies in a commercially reasonable manner, the Debtor acknowledges
and agrees that it is not commercially unreasonable for the Secured Party:
 
(a)
to fail to incur expenses reasonably deemed significant by the Secured Party to
prepare Collateral for disposition or otherwise to fail to complete raw material
or work in process into finished goods or other finished products for
disposition;

 
(b)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of;

 
(c)
to fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to fail to remove liens or encumbrances on or any
adverse claims against Collateral;

 
(d)
to exercise collection remedies against account debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists;

 
(e)
to advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature;

 
(f)
to contact other persons, whether or not in the same business as the Debtor, for
expressions of interest in acquiring all or any portion of the Collateral;

 
(g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature;

 
(h)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets;

 
(i)
to dispose of assets in wholesale rather than retail markets;

 
(j)
to disclaim disposition warranties;

 
(k)
to purchase insurance or credit enhancements to insure the Secured Party against
risks of loss, collection or disposition of Collateral or to provide to the
Secured Party a guaranteed return from the collection or disposition of
Collateral;

 
 
12

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(l)
to the extent deemed appropriate by the Secured Party, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Secured Party in the collection or disposition of any of the Collateral; or

 
(m)
do any other thing which is permitted by the terms of the Facility Agreement.

 
The Debtor acknowledges that the purpose of this Section 16 is to provide
non-exhaustive indications of what actions or omissions by the Secured Party
would fulfill the Secured Party's duties under the Code or the laws of Colorado,
or the law of any other relevant jurisdiction, in the Secured Party's exercise
of remedies against the Collateral and that other actions or omissions by the
Secured Party shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this Section 16. Without limitation upon the
foregoing, nothing contained in this Section 16 shall be construed to grant any
rights to the Debtor or to impose any duties on the Secured Party that would not
have been granted or imposed by this Agreement or by applicable law in the
absence of this Section 16.
 
17
No waiver by Secured Party, etc

--------------------------------------------------------------------------------



The Secured Party shall not be deemed to have waived any of its rights or
remedies in respect of the Obligations or the Collateral unless such waiver
shall be in writing and signed by the Secured Party. No delay or omission on the
part of the Secured Party in exercising any right or remedy shall operate as a
waiver of such right or remedy or any other right or remedy. A waiver on any one
occasion shall not be construed as a bar to or waiver of any right or remedy on
any future occasion. All rights and remedies of the Secured Party with respect
to the Obligations or the Collateral, whether evidenced hereby or by any other
instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or at such times as the
Secured Party deems expedient.
 
18
Suretyship waivers by Debtor

--------------------------------------------------------------------------------



The Debtor waives demand, notice, protest, notice of acceptance of this
Agreement, notice of loans made, credit extended, Collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description. With respect to both the Obligations and the
Collateral, the Debtor assents to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of or
failure to perfect any security interest in any Collateral, to the addition or
release of any party or person primarily or secondarily liable, to the
acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Secured Party may deem advisable. The Secured Party shall have no duty as to the
collection or protection of the Collateral or any income therefrom, the
preservation of rights against prior parties, or the preservation of any rights
pertaining thereto beyond the safe custody thereof as set forth in Section 11.2.
The Debtor further waives any and all other suretyship defenses.
 
 
13

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
19
Marshalling

--------------------------------------------------------------------------------



The Secured Party shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, the Debtor hereby agrees that it will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of the Secured Party's rights and remedies under this Agreement
or under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, the Debtor hereby irrevocably waives the benefits
of all such laws.
 
20
Proceeds of dispositions

--------------------------------------------------------------------------------



The Debtor shall pay to the Secured Party on demand any and all expenses,
including reasonable attorneys' fees and disbursements, incurred or paid by the
Secured Party in protecting, preserving or enforcing the Secured Party's rights
and remedies under or in respect of any of the Obligations or any of the
Collateral. After deducting all of said expenses, the residue of any proceeds of
collection or sale or other disposition of the Collateral shall, to the extent
actually received in cash, be applied to the payment of the Obligations in such
order or preference as the Secured Party may determine, proper allowance and
provision being made for any Obligations not then due. Upon the final payment
and satisfaction in full of all of the Obligations and after making any payments
required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the Code, any excess shall
be returned to the Debtor. In the absence of final payment and satisfaction in
full of all of the Obligations, the Debtor shall remain liable for any
deficiency.
 
21
Indemnity and expenses

--------------------------------------------------------------------------------



The Debtor agrees:
 
(a)
to indemnify and hold harmless the Secured Party and each of its directors,
officers, employees, agents and affiliates from and against any and all claims,
damages, demands, losses, obligations, judgments and liabilities (including,
without limitation, reasonable attorneys’ fees and expenses) in any way arising
out of or in connection with this Agreement or the Obligations, except to the
extent the same shall arise as a result of the negligence or wilful misconduct
of the party seeking to be indemnified; and

 
(b)
to pay and reimburse the Secured Party upon demand for all reasonable costs and
expenses (including, without limitation, attorneys’ fees and expenses) that
Secured Party may incur in connection with:

 
 
(1)
the custody, use or preservation of, or the sale of, collection from or other
realization upon, any of the Collateral, including the reasonable expenses of
re-taking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral;

 
 
(2)
the exercise or enforcement of any rights or remedies granted hereunder, under
the Facility Agreement, or under any of the other Transaction Documents or
otherwise available to it (whether at law, in equity or otherwise); and

 
 
(3)
the failure by Debtor to perform or observe any of the provisions hereof.

 
the provisions of this Section 21 shall survive the execution and delivery of
this Agreement, the repayment of any of the Obligations, the termination of the
commitments of Secured Party under the Facility Agreement, and the termination
of this Agreement or any other credit document.
 
 
14

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
22
Continuing security interest

--------------------------------------------------------------------------------



(a)
This Agreement shall create a continuing security interest in the Collateral and
shall:

 
 
(1)
remain in full force and effect until the indefeasible payment in full of the
Obligations, including the cash collateralization, expiration, or cancellation
of all Obligations, if any, consisting of letters of credit, and the full and
final termination of any commitment to extend any financial accommodation under
the Facility Agreement and the other Transaction Documents;

 
 
(2)
be binding upon the Debtor and its successors and assigns; and

 
 
(3)
inure to the benefit of the Secured Party and its successors, transferees, and
assigns.

 
(b)
Subject to Section 22(c), at the written request of the Debtor, the Secured
Party must discharge and terminate the security interest created under this
Agreement if the Obligations have been indefeasibly paid in full and no
Obligations are owing, whether actually, contingently or prospectively.

 
(c)
The Secured Party is not obliged to discharge and terminate the security
interest created under this Agreement under Section 22(b) if the Secured Party
is of the opinion that it is reasonably foreseeable that any Obligations could
be owing in the future.

 
(d)
If the Secured Party is obliged to discharge and terminate the security interest
created under this Agreement in accordance with Section 22(b) and 22(c) then:

 
 
(1)
the Secured Party must, at the Debtor’s expense, execute and deliver to the
Debtor such documents as the Debtor shall reasonably request to evidence such
discharge and termination; and

 
 
(2)
such documents shall be prepared by the Debtor and shall be in form and
substance reasonably satisfactory to the Secured Party.

 
(e)
Despite this Section 21 and any discharge or termination of the security
interest created under this Agreement, nothing in this Agreement or any
discharge or termination affects any indemnity or other obligation under this
Agreement or under any other Transaction Document that is expressed to survive
termination.

 
23
Overdue amounts

--------------------------------------------------------------------------------



Until paid, all amounts due and payable by the Debtor hereunder shall be a debt
secured by the Collateral and shall bear, whether before or after judgment,
interest at the rate of interest set forth in the Facility Agreement.
 
 
15

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
24
Governing law, consent to jurisdiction

--------------------------------------------------------------------------------



THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF COLORADO. THE DEBTOR AGREES THAT ANY ACTION OR CLAIM ARISING OUT
OF, OR ANY DISPUTE IN CONNECTION WITH, THIS AGREEMENT, ANY RIGHTS, REMEDIES,
OBLIGATIONS, OR DUTIES HEREUNDER, OR THE PERFORMANCE OR ENFORCEMENT HEREOF OR
THEREOF, MAY BE BROUGHT IN THE COURTS OF THE STATE OF COLORADO OR ANY FEDERAL
COURT SITTING THEREIN AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH
COURT AND TO SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE DEBTOR BY
MAIL AT THE ADDRESS SPECIFIED FOR NOTICES IN THE FACILITY AGREEMENT. THE DEBTOR
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.
 
25
Waiver of jury trial

--------------------------------------------------------------------------------



THE DEBTOR WAIVES ITS RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS,
REMEDIES, OBLIGATIONS, OR DUTIES HEREUNDER, OR THE PERFORMANCE OR ENFORCEMENT
HEREOF OR THEREOF. EXCEPT AS PROHIBITED BY LAW, THE DEBTOR WAIVES ANY RIGHT
WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE
PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE DEBTOR:
 
(a)
certifies that neither the Secured Party nor any representative, agent or
attorney of the Secured Party has represented, expressly or otherwise, that the
Secured Party would not, in the event of litigation, seek to enforce the
foregoing waivers or other waivers contained in this Agreement; and

 
(b)
acknowledges that, in entering into the Facility Agreement and the other
Transaction Documents to which the Secured Party is a party, the Secured Party
is relying upon, among other things, the waivers and certifications contained in
this Section 25.

 
26
Notices

--------------------------------------------------------------------------------



Except as otherwise expressly provided herein, any notice, order, instruction,
request or other communication required or permitted to be given under this
Agreement shall be in writing and deemed to have been properly given when
delivered in person, or when sent by facsimile transmission or other electronic
means, or upon receipt of notice sent by overnight mail or certified or
registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below.  Any party may change its
address for notices in the manner set forth above.
 
 
Standard Gold Corp.
897 Quail Run Drive,
Grand Junction, CO 81505
Attn:   David Beling
E-mail:   dave@bullfroggold.com
ty@bullfroggold.com
 

 
 
16

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
RMB Australia Holdings Limited
Level 13
60 Castlereagh Street
Sydney New South Wales 2000
Australia
Attn:  Gregory Gay
Fax:  +61 2 9256 6291
E-mail:  greg.gay@rmb.com.au
RMB Resources Inc.
3500 S Wadsworth Blvd,
Suite 405,
Lakewood, Colorado 80235
United States of America
Attn:   Rick Winters
Fax:  +1 303 986 5135
E-mail:  rick.winters@rmbresources.com



 
27
Miscellaneous

--------------------------------------------------------------------------------



The headings of each section of this Agreement are for convenience only and
shall not define or limit the provisions thereof. This Agreement and all rights
and obligations hereunder shall be binding upon the Debtor and its respective
successors and assigns, and shall inure to the benefit of the Secured Party and
its successors and assigns. If any term of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity of all other terms hereof shall
in no way be affected thereby, and this Agreement shall be construed and be
enforceable as if such invalid, illegal or unenforceable term had not been
included herein. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same Agreement dated as of the first date shown above.
The Debtor acknowledges receipt of a copy of this Agreement.
 
IN WITNESS WHEREOF, intending to be legally bound, the Debtor has caused this
Agreement to be duly executed as of the date first above written.
 
 

 
Debtor
     
Signed for
Standard Gold Corp.
by its authorised signatories
   
sign here ►
/s/ David Beling
         
David Beling, President and CEO
       
sign here ►
/s/ Ty Minnick
         
Ty Minnick, VP Finance and Admin
   

 
 
17

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 

 
Accepted
     
Secured Party
     
Signed for
RMB Australia Holdings Limited
by its authorized officers
   
sign here ►
/s/ Gregory Gay
   
Director
       
print name
Gregory Gay
         
in the presence of
       
sign here ►
/s/ James Bennett
   
Secretary
       
print name
James Bennett
   



 

 
Secured Party
     
Signed for
RMB Resources Inc.
   
sign here ►
/s/ Richard A Winters
   
President
       
print name
Richard Winters
         
in the presence of
       
sign here ►
     
Witness
       
print name
     

 
 
18

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Certificates of acknowledgement
 
 
State of Colorado
)
   
)   
ss.
City and County of [          ]   
)
 

 
Before me, the undersigned, a Notary Public, on this [insert day] day of [insert
month] 2012, personally appeared [insert Standard Gold Corp. signatories] to me
known personally, and who, being by me duly sworn, deposes and say that they are
the [insert titles of signatories], respectively, of Standard Gold Corp., and
that said instrument was signed and sealed on behalf of said corporation by
authority of its Members and that said instrument is the free act and deed of
said corporation.
 
My commission expires:
 
(SEAL)                                                                                            
 
 
19

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Exhibit A
 
TO SECURITY AGREEMENT
BETWEEN
STANDARD GOLD CORP.,
RMB AUSTRALIA HOLDINGS LIMITED AND
RMB RESOURCES INC.
 
The Collateral
 
All of the Debtor’s personal property and fixtures of any kind or nature whether
now owned or hereafter acquired or arising, whether located at or upon the real
property identified on Exhibit B to the Security Agreement to which this Exhibit
A is attached (the Agreement) or at any other location, including without
limitation all goods (including inventory, equipment and any accessions
thereto), instruments (including promissory notes), documents, accounts, deposit
accounts, chattel paper (whether tangible or electronic), letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims (whether pending now or arising in the future),
securities and all other investment property, supporting obligations, any other
contract rights or rights to the payment of money, insurance claims and
proceeds, all general intangibles (including all payment intangibles), and all
as-extracted collateral; together with any and all additions and accessions
thereto and all substitutions and replacements therefore, and all proceeds and
products thereof.  Reference to specific Collateral in this Exhibit A shall not
be construed to exclude any property, right or interest to which the Secured
Party is entitled to security pursuant to the Agreement.
 
A.
All Debtor’s inventory, including without limitation all work-in-progress,
materials and supplies inventories, all product inventories, and all gold and
silver containing ore, concentrates or other products in whatever form and of
whatever content or purity (including without limitation, ore, concentrate, dore
and bullion), and wherever located, and including all products and proceeds
thereof;

 
B.
All Debtor’s as-extracted collateral, including without limitation all gold and
silver, and all other minerals mined and produced by Debtor from any property
now or in the future owned or controlled by the Debtor, in whatever form and of
whatever content or purity (including without limitation, ore, concentrate, dore
and bullion), including all proceeds and products thereof;

 
C.
All Debtor’s property, plant, machinery, and equipment, and all trade fixtures,
tools, appliances, computers, computer software, office equipment, furniture,
and motor vehicles, including without limitation the physical plant machinery
identified on Exhibit B to this Agreement, Debtor’s equipment and assets
identified on Exhibit C to this Agreement, including all additions and
accessions thereto and all substitutions therefore, and all products and
proceeds thereof;

 
D.
All Debtor’s structures, pipelines, buildings, improvements, and all other
fixtures located on any real property owned or controlled by the Debtor,
including all additions and accessions thereto and all substitutions therefore,
and all products and proceeds thereof;

 
 
20

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
E.
All Debtor’s instruments (including promissory notes, bills of exchange, stocks,
bonds and debentures), chattel paper (whether tangible or electronic),
documents, letters of credit (whether or not evidenced by a writing), letter of
credit rights and supporting obligations, and all proceeds thereof, including
without limitation all of the issued and outstanding shares of Debtor now or in
the future held by the Debtor;

 
F.
All Debtor’s accounts, deposit accounts, contract rights, commercial tort claims
(whether now in existence or arising in the future), technical data and
information (whether economic, geological, geophysical, metallurgical or other
data and information) and other general intangibles, including without
limitation:

 
 
1.
Proceeds Account:

 
Account Holder:  __________________
 
Account Number:  __________________
 
Bank:                                                                                              
 
                                       ,                                                
 
ABA Routing
Number                                                                     
 
 
G.
All Debtor’s contract rights or rights to the payment of money, insurance claims
and proceeds, including without limitation all insurance policies in which
Debtor is named as an insured party.

 
 
21

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Exhibit B
 
TO SECURITY AGREEMENT
BETWEEN
STANDARD GOLD CORP.,
RMB AUSTRALIA HOLDINGS LIMITED AND
RMB RESOURCES INC.
 
[Details of relevant collateral TBC]
 
 
22

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Exhibit C
 
TO SECURITY AGREEMENT
BETWEEN
STANDARD GOLD CORP.,
RMB AUSTRALIA HOLDINGS LIMITED AND
RMB RESOURCES INC.
 
[Details of relevant collateral TBC]
 


23
 
 